     Case 1:18-cv-01127-AWI-BAM Document 8 Filed 06/11/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE M. CRUZ,                                      Case No. 1:18-cv-01127-AWI-BAM
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
14    ONLINE INFOMRATION SERVICES,                       DISMISSAL OF ACTION WITH PREJUDICE
      INC.,
15
                         Defendant.
16                                                       (Doc. No. 7)
17

18          Plaintiff Jose M. Cruz (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

19   action against defendant Online Information Services, Inc. (“OIS”) on August 21, 2018. (Doc.

20   Nos. 1, 5-6.) This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22          On April 24, 2019, the assigned magistrate judge issued findings and recommendations

23   that this action be dismissed, with prejudice, as barred by claim preclusion, for failure to state a

24   claim, and for lack of subject matter jurisdiction. (Doc. No. 7.) Those findings and

25   recommendations were served on Plaintiff and contained notice that any objections thereto were

26   to be filed within fourteen (14) days after service. The time to file objections has passed, and no

27   objections have been filed.

28   ///
                                                        1
     Case 1:18-cv-01127-AWI-BAM Document 8 Filed 06/11/19 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be generally supported by the record and by proper analysis.

 4          The Court finds that Plaintiff has properly invoked the Court’s subject matter jurisdiction

 5   because he is pursuing a federal claim, i.e. the Federal Fair Credit Reporting Act. Therefore, the

 6   Court respectfully declines to adopt the F&R’s discussion regarding federal question subject

 7   matter jurisdiction. Nevertheless, the Court adopts the F&R’s findings regarding res judicata

 8   since Plaintiff was the plaintiff in the prior final state law case. The Court also adopts the F&R’s

 9   alternative holdings that Plaintiff has failed to state a plausible Federal Fair Credit Reporting Act

10   claim and that it would be appropriate to decline supplemental jurisdiction under 28 U.S.C. §

11   1367(c)(3) over the state law claims.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. The April 24, 2019 findings and recommendations (Doc. No. 7) are adopted, as

14              discussed above;

15          2. This action is dismissed with prejudice; and

16          3. The Clerk of the Court is directed to close this case.

17
     IT IS SO ORDERED.
18

19   Dated: June 10, 2019
                                                  SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
